Citation Nr: 0827700	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-24 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for mild obstructive airway disease, residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Regional 
Office (RO) that granted service connection for mild 
obstructive airway disease, residuals of pneumonia, and 
assigned a 10 percent evaluation, effective December 9, 1998.  
The veteran disagreed with this initial rating.


FINDING OF FACT

The veteran's mild obstructive airway disease was productive 
of complaints of cough, shortness of breath, mucus discharge 
and wheezing associated with recurrent episodes of bronchitis 
and pneumonia; objectively, pulmonary function studies showed 
FEV-1 of 84 to 90 percent predicted, FEV-1/FVC of 73 to 75 
percent and DLCO of 69 to 86 percent predicted.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for mild obstructive airway disease, residuals of 
pneumonia, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 6604 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

This case arises following the award of service connection 
and appeal of the initial evaluation assigned.  July 2001 and 
April 2004 notice letters advised the veteran of the types of 
evidence needed to establish service connection to include 
what information and evidence must be submitted by him and 
what information and evidence will be obtained by VA.  The 
veteran was also provided notice of how to establish a 
disability rating and effective date in June and October 
2006.  The June 2006 statement of the case provided the 
rating schedule criteria.

Moreover, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i), 73 FR 23353-
56 (April 30, 2008).  Thus, because the notice that was 
provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's multiple contentions, his testimony at a hearing 
before the RO, service treatment records, private medical 
records and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting statements, 
release forms and medical records.  Moreover, he solicited 
and provided an opinion from his family physician who 
identified a specific diagnostic code and explained why he 
felt the veteran met that rating criteria.  Thus, the veteran 
had actual knowledge of the criteria necessary to establish a 
higher rating.  The veteran was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's obstructive airway disease is rated under 
Diagnostic Code 6604 for chronic obstructive pulmonary 
disease.  Under this code, Forced Expiratory Volume in one 
second (FEV-1) of 71- to 80-percent predicted value, or; the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 
10 percent disabling.  FEV-1 of 56- to 70-percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-
percent predicted, is rated 30 percent disabling.  FEV-1 of 
40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), is rated 60 percent disabling.  
FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC 
less than 40 percent, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97. 

The veteran contends essentially, that he is entitled to a 
higher rating under Diagnostic Code 6601, which provides 
ratings for bronchiectasis.  He argues that 
he meets the criteria for a 30 percent rating for 
bronchiectasis with incapacitating episodes of infection of 
two to four weeks total duration per year, or; daily 
productive cough with sputum that is at times purulent or 
blood-tinged and that requires prolonged (lasting four to six 
weeks) antibiotic usage more than twice a year.  For the 
reasons set forth below, the Board finds that an initial 
evaluation in excess of 10 percent for mild obstructive 
airway disease, residuals of pneumonia is not warranted.  

In an October 2000 VA examination report, the veteran 
complained of wheezing and shortness of breath, coughing and 
chest pain and experienced two to three episodes of 
bronchitis a year.  Pulmonary function studies showed FEV-1 
of 84 percent predicted, FEV-1/FVC of 73 percent.  The DLCO 
was 69 percent of predicted.  The examiner noted under his 
diagnosis that the veteran's history of recurrent purulent 
infection of the airways was suggestive of bronchiectasis.  
However, the examiner found that the results from a CT scan 
were normal with no evidence of bronchiectasis.  

In a June 2001 hearing before the RO, the veteran testified 
that his current diagnosis included bronchitis, upper 
respiratory infections and asthma with symptoms of daily 
coughing. 

In an August 2004 VA examination report, the veteran stated 
that since his active duty he has had recurrent episodes of 
bronchitis and pneumonia requiring either antibiotic therapy 
or bronchodilator therapy.  Pulmonary function studies showed 
FEV-1 of 90 percent predicted, FEV-1/FVC of 75 percent.  The 
DLCO was 86 percent predicted.  

Private medical records from December 1997 to April 1999 and 
from June 2004 to August 2006 reflect that the veteran was 
treated for problems with his lungs productive of coughing, 
shortness of breath, mucus discharge and wheezing.  He was 
diagnosed with pneumonia and bronchitis, including acute, 
recurrent and asthmatic bronchitis.  In a June 2004 letter, a 
private pulmonary specialist noted that the veteran's 
symptoms were consistent with asthmatic bronchitis with some 
mucus plugs, shortness of breath episode and closing of the 
throat.  He listed asthmatic bronchitis episode with 
recurrent bronchitis symptoms under his impression.  The 
specialist also reported that the veteran's breathing was 
stable, he had a new cough and chronic nasal stuffiness with 
no wheezing, chest pain or tightness.

In July 2000, March 2001, September 2003 and August 2006 
letters, the veteran's private family physician reported that 
the veteran's respiratory problems included chronic 
bronchitis with acute exacerbations, pneumonia, chronic 
cough, shortness of breath, difficulty breathing, mucous 
production, wheezing, sinus congestion, nasal drainage, 
recurrent infections of the upper and lower respiratory tract 
and permanent pulmonary injury.  In an August 2006 letter, 
the private physician specifically noted that he believed the 
veteran fell under the diagnostic code for bronchiectasis, 
noting that he suffered to breathe, complained of a daily 
cough, was seen several times a year for bronchitis or other 
bronchial related infections and had been treated by a 
pulmonary specialist.  The physician reported that in the 
past two years the veteran was treated seven times for 
bronchitis, each time lasting over a week and requiring a 
course of antibiotics.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's mild obstructive airway 
disease is appropriately evaluated as10 percent disabling.  
The objective findings of record did not reflect FEV-1 of 56- 
to 70-percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-
percent predicted.  In this regard the Board notes that the 
veteran's pulmonary function studies showed FEV-1 of 84 to 90 
percent predicted and FEV-1/FVC of 73 to 75 percent and DLCO 
of 69 to 86 percent predicted.  Therefore, based on the 
objective evidence of record, an initial rating in excess of 
10 percent for mild obstructive airway disease, residuals of 
pneumonia, is not warranted.

The Board acknowledges the private physician's opinion in the 
August 2006 letter that the veteran's current disability 
falls under Diagnostic Code 6601, for bronchiectasis.  
However, there is no medical evidence of record indicating 
the veteran has been diagnosed with bronchiectasis.  In fact, 
the October 2000 VA examination included a CT scan, from 
which the examiner concluded there was no evidence of 
bronchiectasis.  Even the private physician providing the 
August 2006 opinion did not indicate that the veteran has 
been diagnosed with bronchiectasis.  The pulmonary specialist 
the veteran saw likewise did not diagnose bronchiectasis.  
While the evidence does indicate treatment for recurrent 
bronchitis, objective findings of bronchiectasis have not 
been shown.  Therefore, Diagnostic Code 6601 is not for 
application.

The Board has also considered whether there are other 
appropriate diagnostic codes for application.  However, as 
Diagnostic Codes 6600 and 6603 have the same criteria for a 
higher evaluation as Diagnostic Code 6604, the veteran 
clearly does not meet the criteria for a higher evaluation 
under these Diagnostic Codes.  See 38 C.F.R. § 4.97.  The 
Board also notes that as the veteran has not been diagnosed 
with emphysema, Diagnostic Code 6603 would not be applicable.  
In addition, the objective findings of record do not reflect 
that the veteran uses daily inhalational therapy, daily oral 
bronchodilator therapy or daily inhalational anti-
inflammatory medication nor does he meet the pulmonary 
function criteria for a higher rating under Diagnostic Code 
6602.  38. C.F.R. § 4.97.

In summary, the preponderance of the evidence of record is 
against a finding that the veteran meets the criteria for a 
higher initial rating at any point during the course of the 
appeal.  Thus, the claim for an evaluation in excess of 10 
percent is denied.

In reaching this decision, the Board has also considered 
whether the veteran's disability presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the veteran's disability level 
and symptomatology, and provide for a higher disability 
rating for additional or greater symptoms, to include a total 
rating; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for mild obstructive airway disease, residuals of pneumonia, 
is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


